 



EXHIBIT 10.1

EMPLOYMENT AGREEMENT

     THIS AGREEMENT is effective the 5th day of August, 2002 by and between
BioReliance Corporation, a Delaware corporation with principal offices located
at 14920 Broschart Road, Rockville, Maryland 20850, and all of its subsidiary
companies and its successors or assigns (the “Corporation”) and Ronald R. Baker
(the “Executive”).



1.   POSITION AND EMPLOYMENT RELATIONSHIP:



  1.   The Executive is currently employed as the Vice President, Sales and
Marketing (“Vice President”). Commencing on the effective date of this Agreement
for a term of twelve (12) months (hereinafter referred to as “Term”), the
Corporation hereby agrees to continue to employ the Executive in his current
positions or a comparable position consistent with his qualifications and
experience, and the business needs of the Corporation. At the end of this twelve
(12) month Term, this Agreement and all its provisions will renew once for
another Term of twelve (12) months, unless ninety (90) days prior to the end of
the original Term, the Executive or the President and Chief Executive Officer of
the Corporation provides written notice to the other of an intent not to renew
the Agreement.     2.   Such employment relationship is not at-will and is
instead governed by the terms and conditions set forth in this Agreement. The
Employment relationship, however, may be terminated by the Corporation or the
Executive prior to the expiration of this twelve (12) month Term pursuant to
sections E, F, I, and J respectively of this Agreement.     3.   As Vice
President, the Executive shall perform such duties as may be assigned to the
Executive from time to time by the Corporation’s President and Chief Executive
Officer (“CEO”) or the Corporation’s Board of Directors (“Board”), including,
but not limited to the following: developing and executing plans toward
attainment of current and long-range objectives, including achieving orders,
revenue, revenue growth and income objectives, maximum return on invested
capital, and quality, client satisfaction and employee development goals;
developing financial plans and budgets; overseeing all reporting functions;
coordinating activities with other vice presidents and supporting departmental
directors;supporting Corporate activities including market and sales analyses,
strategic planning, R&D planning and project selection, engagement and
assessments of potential partners, and the like; supporting the evaluation and
analysis of acquisition opportunities, if any, as may be identified from time to
time by the President and CEO; helping develop and document novel or typical
service programs, procedures and the like; meeting with clients, understanding
their product and production methods, and developing timely

Page 1 of 9



--------------------------------------------------------------------------------



 





      and cost-effective strategies acceptable to them and to various national
regulatory authorities; helping design major projects and, as appropriate,
assist in writing major project plans; closing key proposals; directing complex
business activities, in particular projects of significant scale and scope;
solving challenging business and service problems; building client
relationships; and anticipating follow-on client engagements.



2.   LIMITATION ON OUTSIDE ACTIVITIES: The Executive shall devote his full
employment energies, interest, abilities and time to the performance of the
obligations hereunder and shall not, without written consent of the Corporation,
through its President and CEO, render to others any service of any kind for
compensation, and in addition, shall not engage in any activity which conflicts
or interferes with the performance of the Executive’s duties hereunder.   3.  
COMPENSATION: For all services rendered by Executive pursuant to this Agreement,
Corporation will pay to Executive, and the Executive will accept as full
compensation hereunder, the following:



  1.   Base Salary: The Executive’s annual base salary (“salary”) during
calendar year 2002, as determined by the Compensation Committee of the Board,
shall be two hundred thousand dollars ($200,000). The salary will be subject to
all appropriate federal, state and local withholding requirements and will be
payable in equal bi-weekly installments. The Executive’s salary during a
subsequent calendar year during the Term of this Agreement will be determined by
the Compensation Committee of the Board, but in no event shall the Executive’s
salary be less than the salary he received during the prior calendar year.    
2.   Performance Bonus: If the Executive remains in the employ of the
Corporation through December 31 of each year during the Term of this Agreement,
the Executive shall be eligible for a performance bonus (“bonus”) based on
individual and corporate performance factors relating to mutually acceptable
objectives. Executive’s bonus will be subject to all appropriate federal, state
and local withholding requirements. The exact amount of the bonus will be at the
discretion of the Compensation Committee of the Board. Unless otherwise
specified in this Agreement, the Corporation will be obligated to pay the
Executive the bonus as long as the Executive (a) does not resign from the
Corporation before December 31 of each year, or (b) is not terminated for Cause
(as hereinafter defined), or (c) does not fail to meet his individual
performance objectives. This bonus may also be paid out on a quarterly basis at
the discretion of the Compensation Committee of the Board.     3.   Stock
Options: As an inducement to remain in the employ of the Corporation and as an
incentive to build the Corporation’s value, the Corporation may grant to

Page 2 of 9



--------------------------------------------------------------------------------



 





      the Executive additional stock options. The number of option shares to be
granted and their timing and other terms will be determined by the Compensation
Committee of the Board and governed by the Corporation’s 1997 Incentive Plan (as
adopted May 28, 1997 and amended and restated September 24, 1997, May 21, 1998,
May 13, 1999, and June 10, 2002) [hereinafter referred to as “1997 Incentive
Plan"], which is attached hereto as Exhibit 1.



D.   BENEFITS AND PERQUISITES:



  1.   Medical and Other Insurance Coverage: The Corporation shall provide such
medical and other insurance coverage to the Executive to the extent and on the
terms that such benefits are made available to other similarly situated
employees. This provision does not alter the Corporation’s right to modify or
eliminate any employee benefit plan from time to time and does not guarantee the
continuation of any kind or level of benefit or perquisite.     2.   Paid
Personal Leave: The Executive shall receive vacation, sick and personal holiday
leave pursuant to the Corporation’s Paid Personal Leave Policy (“PPL”) under the
schedule for an Executive of the Company, which is attached hereto as Exhibit 2
and incorporated herein by reference.     3.   Other Perquisites and Benefits:
The Corporation will provide the Executive with appropriate office space, as it
deems necessary, and will provide telephone, computer, email and internet access
as required to perform the Executive’s duties during the term of his employment.



E.   COMPENSATION UPON CHANGE IN CONTROL: Notwithstanding any other provision in
this Agreement, if there is a “change in control” of the Corporation (as
hereinafter defined) during the Term of this Agreement, and within twelve
(12) months thereafter, either (1) the Executive is terminated Without Cause (as
hereinafter defined in section F) or (2) the Executive’s responsibilities are
significantly reduced and, as a result, the Executive terminates his employment
pursuant to section J, the Executive shall be entitled to the compensation and
benefits set forth below. For purposes of this provision, it shall not be
considered a significant reduction in the Executive’s responsibilities if
changes in these responsibilities are those that would be normally anticipated
as a result of the Corporation becoming a subsidiary or a division of another
company and thus no longer a separately traded public company, provided that the
Executive has responsibilities that would customarily be associated with those
of a vice president, sales and marketing, of a subsidiary or a sales manager of
a division of a public company.



  1.   Base Compensation: The Corporation shall pay the Executive sixteen
(16) months of his then current base salary. This compensation will be paid in
two parts, as follows: (a) an initial lump-sum payment of eight (8) months of
base

Page 3 of 9



--------------------------------------------------------------------------------



 





      salary will be paid within ten (10) working days of termination of
employment and (b) beginning six (6) months after termination of employment,
equal monthly payments for eight (8) months thereafter. This second payment in
section (b) will be correspondingly reduced by any base compensation payments
the Executive receives through new employment. The Executive is obligated to
inform the Corporation, its successors and assigns, in writing within ten (10)
calendar days of his acceptance of such new employment and include in this
notice what his base compensation and expected start date are. However, if the
Executive’s base compensation at such new employment is equal to or exceeds his
prior base salary at the Corporation, the Executive may simply confirm this fact
in the notice in lieu of disclosing the actual new base compensation figure.    
2.   Stock Options: The disposition of any and all stock options granted by the
Corporation to the Executive will be governed by the 1997 Incentive Plan.     3.
  Bonus Compensation: The Corporation shall pay the Executive, within thirty
(30) calendar days of termination, his performance bonus, pro-rated to reflect
the date of termination.     4.   Medical Benefits: If the Executive elects to
continue medical benefits coverage under COBRA, the Corporation will pay the
applicable COBRA premium for a period of the lesser of eighteen (18) months or
until such time as the Executive obtains other employment that provides medical
benefits coverage, provided the Executive and any of his eligible dependents
elect COBRA continuation coverage. This provision is otherwise subject to all
applicable COBRA continuation requirements and does not alter the Corporation’s
right to amend or terminate its medical plan.     5.   Other Benefits: If the
Executive is involved in pre-approved course work eligible for reimbursement
under the Corporation’s Tuition Assistance Program (“Program”) or has an
education assistance loan outstanding under that Program, the Corporation will
reimburse any remaining balance due on the course work and forgive any
indebtedness in connection with the outstanding education assistance loan. This
provision is otherwise subject to all applicable Tuition Assistance Program
requirements and does not alter the Corporation’s right to amend or terminate
its Program.

A “change in control” for purpose of this Agreement shall be deemed to have
occurred if the Corporation is subject to an acquisition in accordance with
Section 2.12 (a) of the Corporation’s 1997 Incentive Plan, which is attached
hereto as Exhibit 1.

Page 4 of 9



--------------------------------------------------------------------------------



 



The privileges, compensation, and benefits set forth in section E survive the
expiration of this Agreement as long as there is a “change in control” as herein
defined during the Term of this Agreement.



All compensation paid by the Corporation under section E will be subject to all
appropriate federal, state and local withholding requirements. Also,
notwithstanding anything contained in this Agreement to the contrary, to the
extent that any payment or distribution of any type to or for the benefit of the
Executive by the Corporation, any affiliate of the Corporation, any person who
acquires ownership or effective control of the Corporation or ownership of a
substantial portion of the Corporation’s assets (within the meaning of
Section 280G of the Internal Revenue Code of 1986 as amended (the “Code”), and
the regulations thereunder), or any affiliate of such person, whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise (the “Total Payment”), is or will be subject to the excise tax
imposed under Section 4999 of the Code (the “Excise Tax”), then the Total
Payments shall be reduced (but not below zero) if and to the extent necessary so
that no portion of the Total Payments will be subject to the Excise Tax. The
Corporation shall reduce or eliminate the Total Payments by first reducing or
eliminating the portion of the Total Payments which is payable in cash and then
by reducing or eliminating payments which are not payable in cash, in each case
in reverse order beginning with payments or benefits which are paid the farthest
in time from the determination that the Total Payments need to be reduced. All
determinations required to be made under this provision shall be made by a
nationally recognized accounting firm that is the Corporation’s outside auditor
at the time of such determinations.

Any dispute between the Executive and the Corporation, it successors and
assigns, involving section E will be resolved by arbitration in accordance with
section Q below, except any 280G determination made by Corporation’s outside
auditor shall be binding, final, and conclusive upon the Corporation and the
Executive.



F.   TERMINATION OF EMPLOYMENT: During the Term of this Agreement, Executive’s
employment is not at-will and may be terminated by the Corporation only on two
bases: (1) Cause; or (2) Without Cause. As used in this Agreement, “Cause” shall
mean that the Executive:



  (1)   committed an act or acts of personal dishonesty intended to result in
the Executive’s personal enrichment at the expense of the Corporation, and which
constitute(s) fraud, embezzlement, grand larceny or any felonious act;     (2)  
materially failed or refused to perform the Executive’s essential duties and
obligations as an employee of the Corporation;     (3)   committed an act of
willful misconduct;

Page 5 of 9



--------------------------------------------------------------------------------



 





  (4)   was convicted of a felony or other serious crime;     (5)   has engaged
in the unlawful use of narcotics;     (6)   engaged in abusive use of alcohol to
a degree, or in a manner, that would materially and adversely affect the
performance of the Executive’s assigned work or degrade the reputation of the
Corporation;     (7)   violated the terms of the Confidentiality, Trade Secrets
and Noncompetition Agreement he signed on December 4, 2000;     (8)   violated
or breached the terms of this Agreement; or     (9)   is unable to perform the
essential functions of his position due to disability, injury, or illness as set
forth in section I below or due to death.





In accordance with these definitions of Cause, the Board, or a delegated
committee of the Board, will in its sole discretion decide whether the Executive
shall be terminated for Cause after affording the Executive an opportunity to be
heard on the matter. The Board, or the delegated committee of the Board, will in
its sole discretion determine the time, place, and manner of the opportunity for
the Executive to be heard, but to the extent practicable any such meeting will
take place in Montgomery County, Maryland during regular business hours. If the
Executive fails to appear or to follow the manner of opportunity afforded by the
Board or its committee, the Board, or the delegated committee, may render its
decision without hearing the Executive’s views.

Any reason for termination other than those set forth above will be deemed to be
Without Cause.



G.   TERMINATION WITHOUT CAUSE — EFFECT ON FUTURE COMPENSATION: In the event
Executive is terminated Without Cause and there has not been a “change in
control” as defined in section E of the Agreement, Executive will be entitled to
receive the following compensation and benefits:



  1.   Base Compensation: The Corporation shall pay the Executive his then
current salary for the remaining Term of this Agreement or for a period of six
(6) months, which ever period is greater. Such compensation shall be paid in
equal monthly payments and will be subject to all appropriate federal, state and
local withholding requirements.     2.   Stock Options: The disposition of any
and all stock options granted by the Corporation to the Executive will be
governed by the 1997 Incentive Plan.

Page 6 of 9



--------------------------------------------------------------------------------



 





  3.   Bonus Compensation: The Corporation shall pay the Executive, within
thirty (30) calendar days of termination, his performance bonus, pro-rated to
reflect the date of termination.     4.   Medical Benefits: If the Executive
elects to continue medical benefits coverage under COBRA, the Corporation will
pay the applicable COBRA premium for a period of the lesser of eighteen (18)
months or until such time as the Executive obtains other employment that
provides medical benefits coverage, provided the Executive and any of his
eligible dependents elect COBRA continuation coverage. This provision is
otherwise subject to all applicable COBRA continuation requirements and does not
alter the Corporation’s right to amend or terminate its medical plan.     5.  
Other Benefits: If the Executive is involved in pre-approved course work
eligible for reimbursement under the Corporation’s Tuition Assistance Program
(“Program”) or has an education assistance loan outstanding under that Program,
the Corporation will reimburse any remaining balance due on the course work and
forgive any indebtedness in connection with the outstanding education assistance
loan. This provision is otherwise subject to all applicable Tuition Assistance
Program requirements and does not alter the Corporation’s right to amend or
terminate its Program.



H.   TERMINATION WITH CAUSE — EFFECT ON FUTURE COMPENSATION: In the event
Executive is terminated for Cause, Executive will be entitled to no future
compensation from the Corporation and any and all stocks options granted by the
Corporation to the Executive will be disposed of in accordance with the 1997
Incentive Plan. Moreover, the Executive will not earn any additional
compensation after the effective date of such termination.   I.   DISABILITY: If
the Executive is unable to perform the essential functions of his position due
to illness, injury, or incapacity for a period of more than twelve weeks
following the use of all available Paid Personal Leave (“PPL”), the compensation
otherwise payable to him under this Agreement shall cease and the Corporation
may terminate his employment unless the Board determines otherwise or the
Executive is able to perform the essential functions of his position with
reasonable accommodation.   J.   TERMINATION OF EMPLOYMENT BY EXECUTIVE:
Executive may terminate his employment upon thirty (30) days written notice to
the President and CEO. Unless otherwise provided herein, if the Executive
terminates his employment, the Executive shall only be entitled to base
compensation through the last day actually worked as well as any bonus
compensation for which the work period and performance criteria have been fully
met. The

Page 7 of 9



--------------------------------------------------------------------------------



 





    Board may provide the Executive with additional compensation, if the Board
in its discretion deems such additional compensation warranted. Also, the
disposition of any and all stock options granted by the Corporation to the
Executive will be governed by the 1997 Incentive Plan.   K.   CONFIDENTIALITY
AND NONCOMPETITION: By signing below, the Executive acknowledges his ongoing and
continuing obligation to abide by the Confidentiality, Trade Secrets and
Noncompetition Agreement that he executed on December 4, 2000 (“Trade Secrets
Agreements”), which is attached hereto as Exhibit 3 and incorporated herein by
reference.   L.   NO PRIOR AGREEMENTS: The Executive represents and warrants
that he is not a party or otherwise subject to or bound by the terms of any
contract, agreement or understanding which in any manner would limit or
otherwise affect his ability to perform his obligations hereunder. The Executive
further represents and warrants that his employment with the Corporation will
not require the disclosure or use of any confidential information belonging to
prior employers or to other persons or entities. The Executive understands that
the Corporation does not expect or desire and in fact disapproves of and forbids
the Executive to use or disclose, in the performance of his duties for the
Corporation, any such confidential information belonging to prior employers or
other persons or entities.   M.   ASSIGNMENT: This Agreement is personal to
Executive and may not be assigned in any way by Executive without prior written
consent by the Board of Directors of the Corporation. Any attempted assignment
by Executive will be void. Notwithstanding anything in this section to the
contrary, however, this Agreement may be assigned by the Corporation to any
parent, subsidiary, successor, or affiliate entity. The rights and obligations
under this Agreement will inure to the benefit of and will be binding upon the
heirs, legatees, administrators, and personal representatives of Executive and
upon the successors, representatives, and assigns of the Corporation.   N.  
ILLEGAL OR INVALID PROVISION: The parties intend for all provisions of this
Agreement to be enforced and enforceable to the fullest extent permitted by law.
If any provision of this Agreement is held to be illegal, invalid, or
unenforceable under present or future laws in effect during the term hereof,
however, that provision will be fully severable. This Agreement will be
construed and enforced as if such illegal, invalid, or unenforceable provision
had never comprised a part hereof, and the remaining provisions will remain in
full force and effect and will not be affected by the illegal, invalid, or
unenforceable provision or by its severance from this Agreement. Furthermore, in
lieu of each such illegal, invalid, or unenforceable provision, there will be
added automatically, as a part of this Agreement, a provision as similar in
terms to such illegal, invalid, or unenforceable provision as may be possible
and be legal, valid, and enforceable.

Page 8 of 9



--------------------------------------------------------------------------------



 





O.   GOVERNING LAW: This Agreement shall be construed and governed by the laws
of the State of Maryland without regard to any conflict of laws rules or
provisions.   P.   ENTIRE AGREEMENT: This Agreement constitutes the entire
Agreement between the Corporation and the Executive. This Agreement may not be
changed orally, but only by an agreement in writing signed by the parties. This
Agreement supersedes all prior agreements, discussions or statements regarding
the Executive’s employment, except for the Confidentiality, Trade Secrets and
Noncompetition Agreement attached hereto as Exhibit 3, which will survive.   Q.
  ARBITRATION: Notwithstanding any other provision in this Agreement, any claim
or controversy relating to or arising out of this Agreement shall be resolved
exclusively by arbitration in accordance with the commercial rules then
obtaining of the American Arbitration Association. This Arbitration provision,
including any challenges to its enforceability, is governed by the Federal
Arbitration Act. The arbitration shall take place in Montgomery County,
Maryland. The Corporation and Executive shall bear separately their respective
attorney’s fees. The Corporation shall bear the cost of the arbitration and any
fees required by the commercial rules then obtaining of the American Arbitration
Association.   R.   MUTUAL UNDERSTANDING: Each party has read this entire
Agreement, fully understands the contents hereof, has had the opportunity to
obtain independent advice as to its legal effect, and is under no duress or
obligation of any kind to execute it. This Agreement reflects the mutual
understanding of the parties with the respect to all subject matters addressed
herein and will be construed accordingly.

BioReliance Corporation

              By:   /s/ William J. Gedale   By:   /s/ Ronald R. Baker  

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

    William J. Gedale
Chairman, Compensation Committee
Board of Directors       Ronald R. Baker

Address: 14920 Broschart Road
Rockville, MD 20850

              Date:   August 26, 2002   Date:   August 5, 2002  

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Page 9 of 9